--------------------------------------------------------------------------------

Exhibit 10.1

PRESIDENT & CHIEF EXECUTIVE OFFICER
EMPLOYMENT, CONFIDENTIALITY
AND NON-DISCLOSURE AGREEMENT
 
PART I
 
PARTIES TO AGREEMENT
 
Section 1.01 - Parties:  This Employment Agreement (hereinafter referred to as
the “Agreement”) is entered into by and between Farmers & Merchants Bank of
Central California, a California banking corporation (the “Bank”) and Farmers &
Merchants Bancorp, a Delaware corporation (the “Company” or “Bancorp”) their
successors and assigns (hereinafter collectively referred to as “Employer”), and
Kent A. Steinwert (hereinafter referred to as “Employee”).  Employer and
Employee are sometimes collectively referred to hereinafter as the “Parties” and
individually as a “Party”.
 
PART II
 
EMPLOYMENT
 
Section 2.01 - Employment:  Employer hereby agrees to continue employing
Employee, and Employee hereby accepts such continued employment with Employer,
in accordance with the terms and conditions set forth herein.
 
Section 2.02 - Term of Employment:  This Agreement shall become effective on
August 1, 2019. This Agreement shall terminate on July 31, 2022 unless earlier
terminated pursuant to the provisions of Part VII herein.  If this Agreement is
not terminated pursuant to Part VII, the Agreement shall renew automatically for
an additional two year term, and for successive additional two year terms
thereafter, unless earlier terminated pursuant to the provisions of Part VII.
 
PART III
 
DUTIES OF EMPLOYEE
 
Section 3.01- General Duties:  During the term of this Agreement, Employee shall
be employed as President and Chief Executive Officer of the Bank and Company
under the direction of Bank’s and Company’s Board of Directors and shall perform
and discharge well and faithfully the duties that may be assigned to Employee
from time to time by the Bank’s and Company’s Board of Directors in connection
with the conduct of the Employer’s business.  Employee shall report to such
Boards of Directors and shall have the powers and duties customarily associated
with the office of chief executive officer.  During the term of this Agreement,
the Company and Bank shall use their best efforts to cause Employee to be
elected to their respective Boards of Directors.
 
- 1 -

--------------------------------------------------------------------------------

Section 3.02 - Outside Activities:  Employee agrees that, while employed by
Employer, Employee will refrain from any outside activities which actually or
potentially are in direct conflict with the essential enterprise-related or
reputational interest of Employer, that would cause disruption of the Employer’s
operations, or that would be in direct competition with the Employer or assist
competitors of the Employer.  It shall not be a violation of this Agreement for
Employee (A) to serve on corporate, civic or charitable boards or committees, or
(B) to deliver lectures or fulfill speaking engagements, so long as such
activities do not significantly interfere with the performance of Employee’s
responsibilities as an employee of the Employer; provided, however, that
Employee shall give the Employer’s Board of Directors not less than fourteen
(14) days’ notice of any actions contemplated by clauses (A) or (B), and will
refrain from any such action to which the Board of Directors in their sole
discretion, objects.  It shall not be a violation of this Agreement for Employee
to manage personal investments, so long as such activities do not represent a
conflict with Employer, as described in Employer’s Employee Code of Conduct, and
other pertinent policies and agreements.
 
PART IV
 
COMPENSATION
 
Section 4.01 - Salary:  Employee shall be paid an annual base salary of no less
than $895,000 per year.  This base salary shall be paid to Employee in such
intervals and at such times as other salaried executives of Employer are paid. 
Employer’s Board of Directors reserves the right to set the timing and level of
salary adjustments for all employees and any particular employee at its sole
discretion.
 
Section 4.02 - Incentive and Retention Programs:  Employee shall be eligible for
an annual discretionary incentive bonus.  The amount of the bonus for a given
year shall be determined by Employer’s Board of Directors annually by January
31st of each following year and shall be paid no later than February 28th of
each following year, provided Employee is still employed by Employer on the
payment date.  Employee shall be entitled to participate in the “Farmers &
Merchants Bank of Central California Executive Retirement Plan – Salary
Component”, “Farmers & Merchants Bank of Central California Split Dollar
Agreement”, “Farmers & Merchants Bank of Central California Executive Retirement
Plan – Equity Component”, and “Farmers & Merchants Bank of Central California
Executive Retirement Plan – Performance Component”, the terms and conditions of
which are set forth in separate agreements so titled.
 
PART V
 
BENEFITS
 
Section 5.01 - Benefits:  Employee shall be entitled to participate in whatever
vacation, medical, dental, pension, sick leave, 401(k), profit sharing,
disability insurance or other plans of general application, or other benefits
which are in effect as to other executive officers of Employer, or as may be in
effect from time to time, in accordance with the rules established for
individual participation in any such plan.
 
- 2 -

--------------------------------------------------------------------------------

Section 5.02 - Automobile/Automobile Allowance:  Employer shall provide Employee
with either an automobile for business and incidental personal use or an
automobile allowance as per Employer policy.
 
Section 5.03 - Membership Fees:  Employer shall reimburse Employee for all
appropriate and reasonable expenses incurred in performing Employee’s duties,
including providing and paying for the dues and fees of membership in local
social, service and civic clubs and/or organizations as Employer deems
appropriate and necessary for enhancement of its presence within the local
business community.  In order to be eligible for reimbursement of these
expenses, Employee must obtain pre-approval for such memberships from Employer’s
Board of Directors and must provide Employer with receipts and documented
evidence as is required by federal and state laws and regulations.
 
Section 5.04 - Directors and Officers Liability Insurance Coverage:  To the
extent commercially reasonable to do so under prevailing conditions in the
insurance market, Employer shall provide directors and officers liability
insurance coverage for the protection of Employee on terms and conditions no
less favorable to Employee than are in effect on the date that this Agreement
shall become effective. Following any termination of Employee’s employment with
Employer, such coverage shall be continued under substantially the same terms
and conditions as are in effect immediately prior to such termination of
employment at no cost to Employee until all applicable statutes of limitation
expire with respect to claims arising prior to such termination of employment. 
Employee expressly acknowledges, however, that Employer cannot and shall not
guarantee the performance of the insurance company issuing such directors and
officers liability insurance coverage pursuant to this Section.  In addition to
the foregoing, Employer shall also continue to make indemnification and
advancement of litigation expense payments to Employee to the maximum extent and
for the maximum period permitted by law.
 
PART VI
 
EXPENSES
 
Section 6.01 - Travel and Entertainment Expenses:  During the term of this
Agreement, Employer shall reimburse Employee for reasonable out of pocket
expenses incurred in connection with Employer’s business, including travel
expenses, food and lodging while away from Employee’s home, subject to such
policies as Employer may from time to time establish for other officers of
equivalent title.  Employee shall keep records of Employee’s travel and
entertainment expenses in a form suitable to the Internal Revenue Service and
the Franchise Tax Board to qualify this reimbursement as a federal and state
income tax deduction for Employer.  In addition, Employee shall provide Employer
with receipts for all expenses for which Employee seeks reimbursement.
 
- 3 -

--------------------------------------------------------------------------------

PART VII


TERMINATION OF EMPLOYMENT
 
Section 7.01 - Termination at Option of Employer:  Employer may terminate this
Agreement at any time and without “Cause” (as defined below) by giving Employee
sixty (60) days written notice of Employer’s intent to terminate this
Agreement.  The 60th day after Notice of Termination shall be deemed Employee’s
Separation Date.  In the event Employee’s employment is terminated by Employer
pursuant to this Section, Employee shall be paid all accrued salary, accrued but
unused vacation, and reimbursement expenses for which expense reports have been
provided to Employer, or which are provided to Employer prior to the Separation
Date, in accordance with Employer’s policies and this Agreement.  In addition to
the foregoing amounts, if Employee is terminated by Employer pursuant to this
Section, and subject to (A) Employee’s continued employment through, and
termination of employment on, the Separation Date; (B) Employee’s continued
loyalty to Employer, which includes, but is not limited to, Employee or any
outside third party refraining from any announcements to anyone inside or
outside Employer that the Employee is leaving Employer; and (C) Employee’s
execution and non-revocation of a general release of all claims in the form
attached hereto as Exhibit A, which release becomes irrevocable within 60 days
following the Separation Date or such earlier deadline provided by Employer,
then Employee will be entitled to receipt of the following Severance Package:
 

1.
A Severance Payment equivalent to two (2) times Employee’s highest Annual
Compensation for services (“Annual Compensation,” defined as Total Compensation
as reported in Employer’s previous years’ proxy statements) which Employee has
earned during Employee’s employment with Employer.  The Severance Payment shall
be paid out in a lump sum no later than thirty (30) days following the
Separation Date, provided that any payment delayed pending the effectiveness of
the release shall be paid in a lump sum on the next pay day following the
effectiveness of the release.

 

2.
A document acknowledging all responsibilities under the Farmers & Merchants Bank
of Central California Split Dollar Agreement and the related Farmers & Merchants
Bank of Central California Executive Bonus Agreement.

 

3.
Payment of all awards of qualified and nonqualified benefit plans and incentive
and retention programs in accordance with the terms of those plans and programs,
including applicable vesting and forfeiture provisions.  Any such payment or
distribution from a nonqualified deferred compensation plan shall be governed by
the terms of such plan relating to the timing of distributions.

 
Section 7.02- Termination for Cause:  Employer may terminate Employee’s
employment at any time for “Cause” upon written Notice of Termination to
Employee, setting forth in reasonable detail the basis for the determination of
“Cause.”  Termination for Cause shall be effective immediately upon receipt of
the Notice of Termination by Employee, and the date on which the Notice of
Termination is received shall be deemed to be the Separation Date.  If Employee
is terminated pursuant to this Section 7.02, Employee shall be entitled only to
accrued salary, vacation and reimbursement of expenses for which expense reports
have been provided to Employer, or which are provided to Employer within two
weeks of the Separation Date, in accordance with Employer’s policies and this
Agreement.  Employee shall be entitled to no further compensation or severance
payment of any nature; provided however, that Employee will also be entitled to
payment of all awards of qualified and nonqualified benefit plans and incentive
and retention programs in accordance with the terms of those plans, including
any applicable vesting and forfeiture provisions.  Any such payment or
distribution from a nonqualified deferred compensation plan shall be governed by
the terms of such plan relating to the timing of distributions.
 
- 4 -

--------------------------------------------------------------------------------

“Cause” for purposes of this Agreement shall be defined as conviction of a
felony resulting in a material adverse economic effect on Employer; provided
that the determination of such material adverse economic effect shall in any
case be made pursuant to a resolution duly adopted by a vote of no less than
two-thirds (2/3’s) of the entire Board of Directors of the Bank at a meeting
duly held and called for such purpose; and provided further, that Employee shall
be given reasonable notice of such meeting and shall have the opportunity,
together with counsel, to be heard before the Board of Directors at any such
meeting.


Section 7.03 - Termination at Option of Employee:  This Agreement may be
terminated by Employee at Employee’s sole discretion by giving one hundred
twenty (120) days written Notice of Resignation to Employer.  If Employee
terminates his/her employment pursuant to this Section 7.03, and subject to
Employee’s continued satisfactory performance of such tasks and duties that may
be assigned to Employee through the Separation Date, and Employee’s continued
loyalty to Employer through the Separation Date (which includes, but is not
limited to, refraining from any announcements by Employee or any outside third
party to anyone inside or outside Employer that the Employee is leaving
Employer), Employee shall receive accrued salary and payment for accrued but
unused vacation through the Separation Date.  Employee shall also be entitled to
payment of all awards of qualified and nonqualified benefit plans and incentive
and retention programs, in accordance with the terms of those plans, including
applicable vesting and forfeiture provisions.  Any such payment or distribution
from a nonqualified deferred compensation plan shall be governed by the terms of
such plan relating to the timing of distributions.  Alternatively, Employer may,
at its option, at any time after Employee gives written Notice of Resignation as
herein provided, pay Employee’s accrued salary up to and including the effective
Separation Date set forth in Employee’s Notice of Resignation, and thereupon
immediately terminate Employee’s employment.  Notwithstanding the foregoing, if
Employer determines at any time during the120-day notice period that Employee
materially breaches the obligations imposed by the provisions of this Section
7.03 and Part IX of this Agreement, Employer may shorten the notice period and
accelerate the Separation Date, thereby reducing the compensation otherwise
payable to Employee pursuant to this Section.
 
Section 7.04 - Option to Terminate on Permanent Disability of Employee: 
Employer may terminate this Agreement if, during the term of this Agreement,
Employee shall become “Permanently Disabled”, as that term is defined herein.  A
termination pursuant to this Section 7.04 shall be deemed a termination without
“Cause,” and shall be governed by the procedures, and shall entitle Employee to
the Severance Package specified in Section 7.01. For purposes of this Agreement,
Employee shall be deemed to have become Permanently Disabled if Employee is
unable to perform his/her current duties, with or without reasonable
accommodation, for an aggregate of 120 working days over a six month period, by
reason of any medically determinable physical or mental impairment.  Employer
may issue its Notice of Termination to Employee on or after the 90th working day
of Permanent Disability, as defined herein.
 
The Notice of Termination shall be deemed withdrawn and the Agreement shall
remain in effect after a Notice of Termination has been given to Employee under
the following circumstances.
 
- 5 -

--------------------------------------------------------------------------------

A.
Within thirty (30) days of the Notice of Termination being given to Employee,
Employee returns to the full performance of Employee’s duties and provides
medical certification that Employee can perform the essential functions of
Employee’s duties with or without reasonable accommodation.

 

B.
Within thirty (30) days of the Notice of Termination being given to Employee,
Employee requests a reasonable accommodation from Employer which would permit
Employee to perform the essential functions of Employee’s duties and such
reasonable accommodation can be provided by Employer without an undue hardship.

 
Section 7.05 - Continuation of Medical Benefits:  In the event Employee’s
employment is terminated Employee shall be afforded the right to continue
his/her medical benefits to the extent provided in the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), at his/her expense.  Employer shall provide
Employee with the appropriate COBRA notification within the time required by the
law from the Separation Date.
 
PART VIII
 
MERGERS AND ACQUISITIONS
 
Section 8.01 - Merger or Acquisition With a Change of Control.
 

1.
Change of Control means a change of control of Bancorp. Such a Change of
Control  will be deemed to have occurred immediately before any of the following
occur: (i) individuals, who were members of the Board of Directors of Bancorp
immediately prior to a meeting of the shareholders of Bancorp which meeting
involved a contest for the election of directors, do not constitute a majority
of the Board of Directors of Bancorp following such election or meeting, (ii) an
acquisition, directly or indirectly, of more than 30% of the outstanding shares
of any class of voting securities of Bancorp by any Person, (iii) a merger,
consolidation or sale of all, or substantially all, of the assets of Bancorp,
wherein Bancorp’s shareholders immediately before such transaction shall own of
record (immediately after such transaction) equity securities, other than any
warrant or right to purchase such equity securities, of Bancorp or an acquiring
entity or any parent entity thereof, possessing less than 70% of the voting
power of Bancorp or such acquiring entity or any parent entity thereof  (in
making the determination of ownership of such equity securities immediately
after such transaction, equity securities owned by shareholders of Bancorp
immediately prior to the transaction as shareholders to another party to the
transaction shall be disregarded), or (iv) there is a change, during any period
of one year, of a majority of the Board of Directors of Bancorp as constituted
as of the beginning of such period, unless the election of each director who is
not a director at the beginning of such period was approved by a vote of at
least a majority of the directors then in office who were directors at the
beginning of such period.  If the events or circumstances described in (i)-(iv),
above, shall occur to or be applicable to Bank, then such Change of Control
shall be deemed for all purposes of this Agreement to also be a “Change of
Control” of Bancorp.  For purposes of this Agreement, the term “Person” shall
mean and include any individual, corporation, partnership, group, association or
other “person”, as such term is used in Section 14(d) of the Securities Exchange
Act of 1934, other than Bancorp, Employer, any other wholly owned subsidiary of
Bancorp or any employee benefit plan(s) sponsored by Bancorp, Bank or other
subsidiary of Bancorp.  Notwithstanding the foregoing, a Change of Control shall
not be deemed to have occurred unless the change also constitutes the occurrence
of a “change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5), with respect to the Employee.

 
- 6 -

--------------------------------------------------------------------------------

2.
In the event of either (i) Employee’s termination of employment during the term
of this Agreement and after the signing of an agreement providing for, or
otherwise in anticipation of a Change in Control of Employer or Bancorp under
Section 8.01.1(i), (ii) or (iv), or (ii) a Change of Control of Employer or
Bancorp under Section 8.01.1 (i), (ii) or (iv) during the term of this Agreement
and prior to Employee’s termination of employment, and in each case upon the
execution by Employee and non-revocation of (A) a general release of all claims
provided by Employer and (B) a non-competition and non-solicitation agreement in
the form attached hereto as Exhibit B, Employer will provide Employee with a
Change of Control Compensation Package equal to (A) two (2) times Employee’s
highest Annual Compensation paid before the earlier of the (i) termination of
employment or (ii) Change of Control; (B) $250,000; (C) Employee’s monthly
premium for continuation coverage under COBRA (as defined in Section 7.06),
determined as of the closing or other occurrence of the Change of Control,
multiplied by thirty-six (36) months, whether or not such continuation coverage
is elected by Employee; (D) Employee’s company car valued for tax purposes using
the vehicle’s Kelley Blue Book Trade-In Value in Good Condition; and (E) a
gross-up payment as defined and set forth herein in Section 8.01.4.

 
Employer will also (i) provide employee with a document acknowledging all
responsibilities under the Farmers & Merchants Bank of Central California Split
Dollar Agreement (the “Split Dollar Agreement”) and the related Farmers &
Merchants Bank of Central California Executive Bonus Agreement (the “Circle of
Funds Agreement”), and (ii) if not previously done, contribute such assets as
are necessary to fund its obligations under both agreements, including but not
limited to (i) all insurance policies on the life of Employee taken out to
provide funding for the Split Dollar Agreement, and (ii) cash in an amount to
fund the estimated Circle of Funds payments over the remaining actuarially
forecasted life span of the Employee, to an irrevocable grantor trust that
conforms substantially with the model trust published in IRS Revenue Procedure
92-64, subject to a trustee selected by the Company prior to the Change of
Control.
 
In addition, Employee will be entitled to payment of all awards of benefit plans
and incentive and retention programs in accordance with the terms of those plans
and programs, including applicable vesting and forfeiture provisions.
 
Upon the closing or other occurrence of the Change of Control transaction, and
subject to the provisions of this Section 8.01, Employee shall receive
disbursement of payments due Employee under this Section (except for payments or
distributions from or pursuant to any nonqualified deferred compensation plan),
in one lump sum payment, less any withholding required by state, federal or
local law.  Any payment or distribution from or pursuant to any nonqualified
deferred compensation plan shall be governed by the terms of such plan.  If
Employee becomes entitled to payment under this Section 8.01.2, Employee shall
not be entitled to the Severance Package under Sections 7.01 or 7.04,
notwithstanding Employee’s subsequent termination of employment pursuant to
those Sections.
 
- 7 -

--------------------------------------------------------------------------------

3.
In the event of either (i) Employee’s termination of employment during the term
of this Agreement and after the signing of an agreement providing for, or
otherwise in anticipation of, a Change of Control of Employer or Bancorp under
Section 8.01.1(iii) (and not under (i), (ii) or (iv)) or (ii) a Change of
Control of Employer or Bancorp under Section 8.01.1 (iii) (and not under (i),
(ii) or (iv)) during the term of this Agreement and prior to Employee’s
termination of employment, and subject to execution by Employee of a
non-competition and non-solicitation agreement in the form attached hereto as
Exhibit B, Employer will provide Employee with a Change of Control Compensation
Package equal to (A) one (1) times Employee’s highest Annual Compensation paid
before the earlier of the (i) termination of employment or (ii) Change of
Control; (B) $250,000; (C) Employee’s company car valued for tax purposes using
the vehicle’s Kelley Blue Book Trade-In Value in Good Condition; and (D) a
gross-up payment as defined and set forth herein in Section 8.01.4.

 
Upon the closing or other occurrence of the Change of Control transaction, and
subject to the provisions of this Section 8.01, Employee shall receive
disbursement of payments due Employee under this Section in one lump sum
payment, less any withholding required by state, federal or local law, upon the
closing or other occurrence of the Change in Control transaction.  If Employee
becomes entitled to payment under this Section 8.01.3, Employee shall still be
entitled to the Severance Package under Sections 7.01 or 7.04, should Employee’s
subsequent termination of employment occur pursuant to those Sections.
 

4.
Gross-Up Payment:  Employee shall be entitled to a “Gross-Up Payment” under the
terms and conditions set forth herein, and such payment shall include the Excise
Tax reimbursement due pursuant to Section 8.01.4.a and any federal and state tax
reimbursements due pursuant to Section 8.01.4.b.

 


a.
In the event that any payment or benefit (as those terms are defined within the
meaning of Internal Revenue Code Section 280G(b)(2)) paid, payable, distributed
or distributable to the Employee (hereinafter referred to as “Payments”)
pursuant to the terms of this Agreement or otherwise in connection with or
arising out of Employee’s employment with Employer or a change of control would
be subject to the Excise Tax imposed by Section 4999 of the Internal Revenue
Code or any interest or penalties are incurred by Employee with respect to such
Excise Tax, then Employee will be entitled to receive an additional payment
(“Gross-Up Payment”) in an amount equal to the total Excise Tax, interest and
penalties imposed on Employee as a result of the payment and the Excise Taxes on
any federal and state tax reimbursements as set forth in Section 8.01.4.b.

 
- 8 -

--------------------------------------------------------------------------------


b.
If Employer is obligated to pay Employee pursuant to Section 8.01.4.a, Employer
shall also pay Employee an amount equal to the “total presumed federal and state
taxes” that could be imposed on Employee with respect to the Excise Tax
reimbursements due to Employee pursuant to Section 8.01.4.a and the federal and
state tax reimbursements due to Employee pursuant to this section.  For purposes
of the preceding sentence, the “total presumed federal and state taxes” that
could be imposed on Employee shall be conclusively calculated using a combined
tax rate equal to the sum of the (a) the highest individual income tax rate in
effect under Federal tax law applicable to Employee and the tax laws of the
state in which Employee will be subject to tax on the payment and (b) the
hospital insurance portion of FICA.

 


c.
No adjustments will be made in this combined rate for the deduction of state
taxes on the federal return, the loss of itemized deductions or exemptions, or
for any other purpose for paying the actual taxes.

 
It is further intended that in the event that any payments would be subject to
other “penalty” taxes (in addition to the Excise Tax in section 8.01.4.a)
imposed applicable federal tax law, that these taxes would also be included in
the calculation of the Gross-Up Payment, including any federal and state tax
reimbursements pursuant to section 8.01.4.b.
 

5.
Determination of Eligibility for and Amount of Gross-Up Payment:  An initial
determination as to whether a Gross-Up Payment is required pursuant to this
Agreement and the amount of such Gross-Up Payment shall be made at Employer’s
expense by an accounting firm appointed by Employer prior to any Change of
Control.  The accounting firm shall provide its determination, together with
detailed supporting calculations and documentation to Employer and Employee
prior to submission of the proposed Change of Control to Employer’s or Bancorp’s
shareholders, Board of Directors or appropriate regulators for approval.  If the
accounting firm determines that no Excise Tax is payable by Employee with
respect to a Payment or Payments, it shall furnish Employee with an opinion
reasonably acceptable to Employee that no Excise Tax will be imposed with
respect to any such Payment or Payments.  Within ten (10) days of the delivery
of the determination to Employee, Employee shall have the right to dispute the
determination.  The existence of the dispute shall not in any way affect
Employee’s right to receive the Gross-Up Payment in accordance with the
determination.  Upon the final resolution of a dispute, Employer or its
successor shall promptly pay to Employee any additional amount required by such
resolution.  If there is no dispute, the determination shall be binding, final
and conclusive upon Employer and Employee, except to the extent that any taxing
authority subsequently makes a determination that the Excise Tax or additional
Excise Tax is due and owing on the payments made to Employee.  If any taxing
authority determines that the Excise Tax or additional Excise Tax is due and
owing, Employer or the entity acquiring control of Employer shall pay the Excise
Tax and any penalties assessed by such taxing authority.

 

6.
Excise Tax Withholding:  Notwithstanding anything contained in this Agreement to
the contrary, in the event that according to the determination, an Excise Tax
will be imposed on any Payment or Payments, Employer or its successor shall pay
to the applicable government taxing authorities as Excise Tax withholding, the
amount of the Excise Tax that Employer has actually withheld from the Payment or
Payments.

 
- 9 -

--------------------------------------------------------------------------------

Section 8.02 – Merger or Acquisition Without a Change of Control.  In the event
of a merger, consolidation or sale of all, or substantially all, of the assets
of Bancorp, wherein Bancorp’s shareholders immediately before such transaction
shall own of record (immediately after such transaction) equity securities,
other than any warrant or right to purchase such equity securities, of Bancorp
or an acquiring entity or any parent entity thereof, possessing more than 70% of
the voting power of Bancorp or such acquiring entity or any parent entity
thereof (in making the determination of ownership of such equity securities
immediately after such transaction, equity securities owned by shareholders of
Bancorp immediately prior to the transaction as shareholders to another party to
the transaction shall be disregarded) Employee shall be paid a transaction bonus
of .5% (one-half of one percent) of the deal value (defined as “the sum of any
cash and the fair market value of any securities or other assets or property
available for distribution to the holders of the acquired company’s equity
securities, including amounts distributed after the closing of the acquisition
pursuant to any escrow, earn-out or other similar arrangement, after deduction
of any items subtracted from proceeds to be distributed to holders of the
acquired company’s equity securities, such as costs and fees  that are
associated with the transaction”), subject to a minimum of $150,000 and a
maximum of $600,000.  Said transaction bonus to be paid through a contribution
to the Non-Qualified Executive Retirement Plan – Equity Component.
 
PART IX
 
COVENANTS
 
Section 9.01 - Confidential Nature of Relationship.  Employee acknowledges (i)
the highly competitive nature of the business and the industry in which Employer
competes; (ii) that as a key executive of Employer he/she has participated in
and will continue to participate in the service of current customers and/or the
solicitation of prospective customers, through which, among other things,
Employee has obtained and will continue to obtain knowledge of the “know-how”
and business practices of Employer, in which matters Employer has a substantial
proprietary interest; (iii) that his/her employment hereunder renders the
performance of services which are special, unique, extraordinary and
intellectual in character, and his/her position with Employer placed and places
him/her in a position of confidence and trust with the customers and employees
of Employer; and (iv) that his/her rendering of services to the customers of
Employer necessarily requires the disclosure to Employee of Trade and Business
Secrets, Proprietary and Confidential Information, and Employer Materials (as
defined in Section 9.03 below) of Employer.  In the course of Employee’s
employment with Employer, Employee has and will continue to develop a personal
relationship with the customers and prospective customers (defined for purposes
of this Agreement as customers that Employer is either actively soliciting or in
the process of making a proposal for services to as of Employee’s Separation
Date) of Employer and a knowledge of those customers’ and prospective customers’
affairs and requirements, and the relationship of Employer with its established
clientele has been, and will continue to be, placed in Employee’s hands in
confidence and trust.   Employee consequently agrees that it is a legitimate
interest of Employer, and reasonable and necessary for the protection of the
confidential information, goodwill and business of Employer, which is valuable
to Employer, that Employee make the covenants contained herein.
 
Employee Initials ____


- 10 -

--------------------------------------------------------------------------------

Section 9.02 - Restrictions:  Accordingly, Employee agrees that during the
period that he/she is employed by Employer, unless in the normal course of
business, he/she shall not, as an individual, employee, consultant, independent
contractor, partner, shareholder, or in association with any other person,
business or enterprise, directly or indirectly, and regardless of the reason for
him/her ceasing to be employed by Employer, engage in the following:
 

A.
Disclosure of Proprietary Information or Materials.  Employee agrees that he/she
will not directly or indirectly reveal, report, publish or disclose to any
person, firm, or corporation not expressly authorized in writing by Employer’s
Board of Directors to receive any Trade and Business Secret, Proprietary and
Confidential Information or Employer Materials (as defined in Section 9.03
below).  Employee further agrees that he/she will not use any Trade and Business
Secret, Proprietary and Confidential Information and/or Employer Materials for
any purpose except to perform his/her employment duties for Employer and such
Trade and Business Secret, Proprietary and Confidential Information and/or
Employer Materials may not be used or disclosed by Employee for his/her own
benefit or purpose or for the benefit or purpose of a subsequent employer. 
These agreements will continue to apply after Employee is no longer employed by
Employer so long as such Trade and Business Secrets, Proprietary and
Confidential Information and Employer Materials are not nor have become, by
legitimate means, generally known to the public.

 

B.
Solicitation of Employees.  Employee recognizes that he/she possesses and will
possess confidential information about other employees of Employer and its
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customer(s) of
Employer and its affiliates.  Employee recognizes that the information he/she
possesses and will possess about these other employees is not generally known,
is of substantial value to Employer and its affiliates in developing their
business and in securing and retaining customers, and in managing general daily
operations of Employer, and has been and will be acquired by Employee because of
his/her business position with Employer and its affiliates.  Employee agrees
that at all times during his/her employment with Employer and for a period of
twelve (12) months thereafter, Employee will not, directly or indirectly,
solicit or recruit any employee of Employer or its affiliates for the purpose of
being employed by, or serving as a consultant or information resource to, the
Employee, or any competitor of Employer or its affiliates on whose behalf
Employee is acting as an agent, representative or employee, and that Employee
will not convey such confidential information or trade secrets about other
employees of Employer and its affiliates to any other Person or legal entity. 
In view of the nature of Employee’s employment with Employer, Employee likewise
agrees that Employer and its affiliates would be irreparably harmed by any such
solicitation or recruitment in violation of the terms of this paragraph and that
Employer and its affiliates shall therefore be entitled to preliminary and/or
permanent injunctive relief prohibiting the Employee from engaging in any
activity or threatened activity in violation of the terms of this paragraph and
to any other relief, including financial compensation commensurate with damages
caused, available to them.

 
- 11 -

--------------------------------------------------------------------------------

C.
Solicitation of Customers.  During the Employee’s employment by Employer and its
affiliates and for a period of twelve (12) months after such employment ceases,
the Employee shall not, directly or indirectly (whether as an officer, director,
owner, employee, partner, consultant or other participant), use any Trade and
Business Secret, Proprietary and Confidential information, or Employer Materials
to identify, solicit or entice any Customer or Prospective Customer of Employer
or its affiliates to make any changes whatsoever in their current or prospective
relationships with Employer or its affiliates, and will not assist any other
Person or entity to interfere with or dispute such current or prospective
relationships.  If Employee leaves Employer and goes to work for a new employer
that is a competitor of Employer, and if that new employer already has an
existing relationship with a Customer or Prospective Customer of Employer or its
affiliates, this paragraph does not preclude Employee from making contact with
such Customer or Prospective Customer on the new employer’s behalf, so long as
such contact otherwise complies with the provisions of this paragraph.  In view
of the nature of the Employee’s employment with Employer, the Employee likewise
agrees that Employer and its affiliates would be irreparably harmed by any such
interference or competitive actions in violation of the terms of this paragraph
and that Employer and its affiliates shall therefore be entitled to preliminary
and/or permanent injunctive relief prohibiting the Employee from engaging in any
activity or threatened activity in violation of the terms of this paragraph, in
addition to any other relief, including financial compensation commensurate with
damages caused, available to them.

 
Employee Initials _____
 
Section 9.03 – Definitions:
 
A.           TRADE AND BUSINESS SECRETS means information, including a formula,
pattern, compilation, program, device, method, technique or process that derives
independent economic value, actual or potential from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use, and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
 
B.           PROPRIETARY AND CONFIDENTIAL INFORMATION means trade secrets,
computer programs, designs, technology, ideas, know-how, processes, formulas,
compositions, data, techniques, improvements, inventions (whether patentable or
not), works of authorship, or other information concerning Employer’s:
 
(i) Business Activities, including but not limited to: actual or anticipated
strategic plans and initiatives; marketing plans, advertising and collateral
materials; new product development plans; competitor analyses; analyses of
internal financial performance; financial forecasts and budgets; customer and
prospect strategies and lists; proprietary designs of facilities and other
delivery systems and processes; and any similar information to which Employee
has access by virtue of performing his/her duties for Employer.
 
(ii) Customers, including but not limited to: information about  Employer’s
customers or prospective customers, such as the customer’s or prospect’s key
decision-makers; customer preferences; customer strategies; terms of any
contractual arrangements with Employer; business considerations; loan, deposit
and other product and service pricing, terms and conditions, repayment
structures, fee arrangements, structure of guarantees from other entities; and
any similar information to which Employee has access by virtue of performing
his/her duties for Employer.
 
- 12 -

--------------------------------------------------------------------------------

(iii) Employees, including but not limited to: names of and contact information
for Employer’s employees; their compensation, incentive plans, retirement plans,
terms of employment, areas of expertise, projects, and experience; and any
similar information to which Employee has access by virtue of performing his/her
duties for Employer.
 
“Proprietary and Confidential Information” includes any information, in whatever
form or format, including that which has not been memorialized in writing.
 
C.           EMPLOYER MATERIALS means documents or other media or tangible items
that contain or embody PROPRIETARY AND CONFIDENTIAL INFORMATION or any other
information concerning the business, operations or plans of Employer and its
customers and prospective customers, whether such documents have been prepared
by Employee or by others.  EMPLOYER MATERIALS include, but are not limited to
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, photographs of proprietary information or documents on cell
phones, iPads or other electronic devices, photocopies of proprietary
information or documents, emails, text messages, tapes or printouts, sound
recordings and other printed, typewritten, handwritten or computer generated
documents, as well as samples, prototypes, product collateral materials,
advertising materials, models, products and the like.
 
Employee Initials ____
 
Section 9.04 - Return of Employer’s Property:  Upon termination of his/her
employment with Employer for any reason, Employee will promptly deliver to
Employer, without copying or summarizing, all Trade and Business Secrets,
Proprietary and Confidential Information, and Employer Materials that are in
Employee’s possession or under Employee’s control, including, without
limitation, all physical property, keys, documents, lists, electronic storage
media, cell phones, iPads, manuals, letters, notes, reports, including all
originals, reproductions, recordings, disks, or other media.
 
Employee acknowledges that Employee has been apprised of the provisions of Labor
Code Section 2860 which provides:  “Everything which an Employee acquires by
virtue of his employment, except the compensation which is due him from his
Employer, belongs to the Employer, whether acquired lawfully or unlawfully, or
during or after the expiration of the term of his employment.” Employee
understands that any work that Employee created or helped create at the request
of Employer, including user manuals, training materials, sales materials,
customer and prospective customer information and business data, process
manuals, and other written and visual works, are works made for hire in which
Employer owns the copyright.  Employee may not reproduce or publish these
copyrighted works, except in the pursuit of his/her employment duties with
Employer.
 
Employee Initials ____
 
- 13 -

--------------------------------------------------------------------------------

Section 9.05 - Separate Covenants:  The covenants of Part IX of this Agreement
shall be construed as separate covenants covering their particular subject
matter.  In the event that any covenant shall be found to be judicially
unenforceable, said covenant shall not affect the enforceability or validity of
any other part of this Agreement.
 
Employee Initials ____
 
Section 9.06 - Continuing Obligation:  Employee’s obligations set forth in Part
IX of this Agreement shall expressly continue in effect beyond Employee’s
employment period in accordance with their terms and such obligations shall be
binding on Employee’s assigns, executors, administrators and other legal
representatives.
 
Employee Initials ____
 
PART X
 
ARBITRATION
 
Section 10.01 - Dispute Resolution:  Except as prohibited by law, the Parties
agree that arbitration shall be the sole and exclusive remedy to redress any
dispute, claim, or controversy (“Grievance”) involving the interpretation of
this Agreement, the terms and conditions of this Agreement, or any other claims
arising out of Employee’s employment with Employer or the termination thereof. 
It is the intention of the Parties that the arbitration decision will be final
and binding and that any and all Grievances shall be disposed of as described
herein.


Section 10.02 - Process.
 
A.           Grievance.  Any and all Grievances must be submitted in writing by
the aggrieved Party.  A Grievance from Employee shall be submitted to Employer’s
Chief Executive Officer.  Within Thirty (30) days following the submission of
the written Grievance, the Party to whom the Grievance is submitted shall
respond in writing.  If no written response is submitted within Thirty (30)
days, the Grievance shall be deemed denied.
 
B.           Mediation.  If the Grievance is denied, and before invoking the
arbitration procedure described below, at the Bank’s option and with Employee’s
agreement, the Parties shall first participate in mediation.  The mediator shall
be selected by mutual agreement of the Parties, and shall be conducted in San
Joaquin County, California, or such other location as is mutually agreed.  The
mediation cost (other than attorney fees) shall be borne by Employer.
 
C.           Arbitration.  Unless otherwise prohibited by law or specified
below, if the Grievance is denied and mediation is unsuccessful, either Party
may, within Thirty (30) days of such denial, and prior to the expiration of any
applicable statute of limitations, refer the Grievance to arbitration before a
single arbitrator pursuant to the Federal Arbitration Act, 9 U.S.C. section 1 et
seq., administered by JAMS pursuant to its Employment Arbitration Rules then in
effect, and subject to JAMS’ Policy on Employment Arbitration Minimum Standards
of Procedural Fairness.  Both Parties shall be entitled to adequate discovery
prior to the arbitration as determined by the arbitrator, who shall be selected
in accordance with JAMS’ rules.  Both Employee and Employer shall have the right
to be represented by counsel of his/her/its choice, and Employee will be
responsible for retaining his/her own attorney.  Employee understands that
copies of the JAMS rules and policy are available to him/her at
http://www.jamsadr.com.  The arbitration shall take place in San Joaquin County,
California, unless an alternative location is mutually agreed.
 
- 14 -

--------------------------------------------------------------------------------

i.             The Parties will select a single arbitrator. If no agreement on
an arbitrator can be reached, the arbitrator will be selected by alternately
striking names from a list of qualified employment arbitrators supplied by JAMS
(i.e., Employee strikes one, Employer strikes one, and so forth; the last name
remaining is the arbitrator selected). The arbitrator shall have the exclusive
authority to decide whether the conduct complained of in section (A) above
violates the complaining Party’s rights, and if so, to grant any relief
authorized by law. The arbitrator also shall have the exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability, or formation of this arbitration agreement, including, but not
limited to, any claim that all or any part of this arbitration agreement is void
or voidable. The arbitrator shall not have the authority to modify, change or
refuse to enforce the lawful terms of any employment agreement between the
parties and/or any lawful policy or benefit plan.
 
ii.            Employer shall bear any costs unique to the arbitration
proceeding. If Employer prevails, Employee will pay the cost of arbitration to
the extent permissible under applicable law. Each Party shall pay his/her/its
own attorney fees, unless the arbitrator orders otherwise pursuant to applicable
law.
 
iii.           Arbitration shall be the exclusive final remedy for any dispute
between the Parties, including, but not limited to, claims for discrimination or
harassment (such as claims under the California Fair Employment and Housing Act
and similar state and local laws) , Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, and the Age Discrimination in Employment
Act), wrongful termination , breach of contract, breach of public policy, bad
faith, infliction of physical or mental harm or distress, claims for benefits
(except where an employee benefit or pension plan specifies a procedure for
resolving claims different from this one), and/or any other disputes, and the
Parties agree that no dispute shall be submitted to arbitration where the
complaining Party has not complied with the preliminary steps provided for in
sections (A) and (B) above.


iv.           Employer and Employee expressly intend and agree as follows: (1)
that class action, collective action, and representative action procedures shall
not be asserted, nor will they apply, in any arbitration pursuant to this
agreement to arbitrate; (2) that neither Employer nor Employee will assert,
participate in, or join class action, collective action, or representative
action claims against the other in arbitration or otherwise; and (3) that
Employer and Employee shall only submit his/her/its own, individual claims in
arbitration and will not seek to represent the interests of any other person,
except to the extent a representative action under the California Private
Attorneys General Act (or other similar law) is, as a matter of law, not deemed
subject to such a waiver.


- 15 -

--------------------------------------------------------------------------------

v.            Nothing in this agreement to arbitrate shall be construed as
limiting Employee’s right to file a claim with or seek the assistance of the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, or any similar state or federal administrative agency;
however, any claim that cannot be resolved administratively or is not submitted
to the applicable agency for resolution shall be subject to this agreement to
arbitrate. The following disputes and claims are not covered by this agreement
to arbitrate and shall therefore be resolved by both Employee and Employer in
any appropriate forum, including courts of law, as required by the laws then in
effect: (i) claims for workers’ compensation benefits ; (ii) claims for
unemployment insurance benefits; and (iii) claims for state or federal
disability insurance benefits; and (c) neither Employee nor Employer waives the
right to seek, through judicial process, preliminary injunctive relief to
preserve the status quo or prevent irreparable injury before the matter can be
heard in arbitration.


vi.           The arbitrator shall issue a written arbitration decision stating
the arbitrator’s essential findings and conclusions upon which any award is
based.


vii.          This agreement to arbitrate will survive the termination of
Employee’s employment.


If any court of competent jurisdiction declares that any part of this agreement
to arbitrate is illegal, invalid or unenforceable, such a declaration will not
affect the legality, validity or enforceability of the remaining parts of the
agreement to arbitrate, and the illegal, invalid or unenforceable part will no
longer be part of this Agreement.
 
BOTH EMPLOYEE AND EMPLOYER WAIVE THEIR CONSTITUTIONAL RIGHT TO HAVE MATTERS
COVERED BY THIS AGREEMENT DETERMINED BY A JURY. Either Party may bring an action
in any court of competent jurisdiction to compel arbitration under this
Agreement and to enforce an arbitration award. A Party opposing enforcement of
the award itself may bring a separate action in a court of competent
jurisdiction to set aside the award on grounds allowable under federal or
California law regulating arbitration, as applicable.


Employee Initials ____


- 16 -

--------------------------------------------------------------------------------

PART XI
 
TAXES
 
Section 11.01 - Withholding:  All payments to be made to Employee under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes as applicable.
 
Section 11.02 - Section 409A:
 
A.           Notwithstanding any provision to the contrary in this Agreement,
Employer shall delay the commencement of payments or benefits coverage to which
Employee would otherwise become entitled under the Agreement in connection with
Employee’s termination of employment until the earlier of (i) the expiration of
the six-month period measured from the date of Employee’s “separation from
service” with Employer (as such term is defined in Treasury Regulations issued
under Section 409A of the Code (defined below)) or (ii) the date of Employee’s
death, if Employer in good faith determines that Employee is a “specified
employee” within the meaning of that term under Code Section 409A at the time of
such separation from service and that such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A(a)(2) of
the Code.  Upon the expiration of the applicable Code Section 409A(a)(2)
deferral period, all payments and benefits deferred pursuant to this Section
11.02 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under the
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
B.           In addition, to the extent Employer is required pursuant to this
Agreement to reimburse expenses incurred by Employee, and such reimbursement
obligation is subject to Section 409A of the Code, Employer shall reimburse any
such eligible expenses by the end of the calendar year next following the
calendar year in which the expense was incurred, subject to any earlier required
deadline for payment otherwise applicable under this Agreement; provided,
however, that the following sentence shall apply to any tax gross-up payment and
related expense reimbursement obligation, including any payment obligations
described in Section 8.01, to the extent subject to Section 409A.  Any such tax
gross-up payment will be made by the end of the calendar year next following the
calendar year in which Employee remits the related taxes.
 
C.           For purposes of the provisions of this Agreement which require
commencement of payments or benefits subject to Section 409A upon a termination
of employment, the terms “termination of employment” and “Separation Date” shall
mean a “separation from service” with Employer (as such term is defined in
Treasury Regulations issued under Code Section 409A), notwithstanding anything
in this Agreement to the contrary.
 
D.            In each case where this Agreement provides for the payment to the
Employee of an amount that constitutes nonqualified deferred compensation under
Section 409A and such payment is subject to the execution and non-revocation of
a release of claims, (1) any payments delayed pending the effectiveness of the
release shall be accumulated and paid in a lump sum following the effectiveness
of the release, with any remaining payments due paid in accordance with the
schedule otherwise provided herein, and (2) if the period between the Separation
Date and the last day on which the release could become irrevocable assuming the
Employee’s latest possible execution and delivery of the release spans two
calendar years, then such deferred payments shall not be made before the second
calendar year, even if the release becomes irrevocable in the first calendar
year, if such payments constitute nonqualified deferred compensation under
Section 409A.
 
- 17 -

--------------------------------------------------------------------------------

E.           Any series of payments provided under this Agreement (excluding
plans or agreements incorporated by reference) shall for all purposes of Code
Section 409A be treated as a series of separate payments and not as single
payments.
 
F.            The provisions of this Part XI are intended to comply with Code
Section 409A and shall be interpreted consistent with such section.
 
PART XII
 
GENERAL PROVISIONS
 
Section 12.01 - Notices:  Any notice to be given to Employer under the terms of
this Agreement, and any notice to be given to Employee, shall be addressed to
such Party at the mailing address the Party may hereafter designate in writing
to the other.  Any such notice shall be deemed to have been duly given four days
after the same shall be enclosed in a properly sealed and addressed envelope,
registered or certified, and deposited (postage or registry or certification fee
prepaid) in a post office or branch post office regularly maintained by the
United States Government or upon actual delivery to the Party by messenger or
delivery service, with receipt acknowledged in writing by the Party to whom such
notice is addressed.
 
Section 12.02 - Entire Agreement:  This Agreement and the agreements
incorporated by reference herein (“Farmers & Merchants Bank of Central
California Executive Retirement Plan” and “Farmers & Merchants Bank of Central
California Deferred Compensation Plan”) supersede any and all other agreements
or understandings, whether oral, implied, or in writing, between the parties
hereto with respect to the subject matter hereof and contain all of the
covenants and agreements between the Parties with respect to such matters in
their entirety.  Each Party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any Party, or anyone acting on behalf of any Party, which is not
embodied herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding.  Any modification(s) to this
Agreement will be effective only if in writing and signed by the Parties hereto.
 
Section 12.03 - Notwithstanding any other provision of this Agreement, this
Agreement and all rights and obligations of the Parties hereunder shall be
subject to the provisions of the Federal Deposit Insurance Act and the
regulations adopted thereunder, including without limitation 12 Code of Federal
Regulations, Part 359.
 
Section 12.04 - Partial Invalidity:  If any provisions in this Agreement are
held by a court of competent jurisdiction or an arbitrator to be invalid, void
or unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.
 
- 18 -

--------------------------------------------------------------------------------

Section 12.05 - Continuing Obligations:  The obligations of the covenants
contained in this Agreement shall survive the termination of the Agreement and
any employment relationship between Employer and Employee.  Accordingly, neither
Employer nor Employee shall be relieved of the continuing obligations of the
covenants contained in this Agreement.
 
Section 12.06 - Employee’s Representations:  Employee represents and warrants
that Employee is free to enter into this Agreement and to perform each of the
terms and covenants in it.  Employee represents and warrants that Employee is
not restricted or prohibited, contractually or otherwise, from entering into and
performing this Agreement, and that Employee’s execution and performance of this
Agreement is not a violation or breach of any other agreement or other legal
obligation between Employee and any other person or entity.
 
Section 12.07 - Governing Law:  This Agreement (not including any plans or
agreements incorporated by reference) shall be construed and enforced in
accordance with, and the rights of the Parties shall be governed by, the laws of
the State of California.
 
Section 12.08 - Full Settlement:  Employer’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set off, counterclaim, recoupment,
defense or other claim, right or action which Employer may have against Employee
or others. In no event shall Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Employee
under any of the provisions of this Agreement and such amount shall not be
reduced whether or not Employee obtains other employment.
 
Section 12.09 - Successors:  This Agreement shall be binding upon and
enforceable against any successors to Employer. No duties provided for under
this Agreement may be delegated by any of the parties hereto.  Employer will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and
assets of Employer to assume expressly and agree as of the effective time of the
Change of Control to perform this Agreement in the same matter and to the same
extent that Employer would be required to perform it if no such succession had
taken place. If any such successor pursuant to a Change of Control of Employer
or Bancorp under Section 8.01.1(iii) (but not under (i), (ii) or (iv)) fails to
so assume or agree as of the effective time of the Change in Control to perform
this Agreement, then Employee shall immediately be entitled to a payment equal
to the total Severance Payment described in Section 7.01.1, payable in one lump
sum, less any withholding required by state, federal or local law, upon the
closing or other occurrence of the Change in Control transaction, in addition to
any payments that Employee may otherwise be entitled to receive under this
Agreement, and without regard to any conditions on payment set forth in such
Section 7.01 (including, but not limited to, conditions of continued employment,
continued loyalty or execution and non-revocation of a release). As used herein,
the term “Bank” shall mean Employer as hereinbefore defined and any successor to
its business and assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise. This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.
 
Section 12.10 - No Waiver:  The failure of any of the Parties hereto to insist
on strict compliance with any provision of this Agreement, or the failure to
assert any right of any Party hereto may have hereunder, shall not be deemed to
be a waiver of such provision or right or of any other provision or right
contained in this Agreement.
 
- 19 -

--------------------------------------------------------------------------------

Section 12.11 – Advice of Counsel:  Employee warrants that he/she has consulted
with legal counsel of his/her choice to advise him/her with respect to the terms
and conditions of this Agreement.
 
FARMERS & MERCHANTS BANK OF
CENTRAL CALIFORNIA and FARMERS &
MERCHANTS BANCORP
 
Date:  July 30, 2019
       
By:
/s/ Edward Corum, Jr.
             
Edward Corum, Jr.
     
Chairman of the Personnel Committee
           
By:
/s/ Stephenson K. Green
             
Stephenson K. Green
     
Member of the Personnel Committee
           
By:
/s/ Kevin Sanguinetti
             
Kevin Sanguinetti
     
Member of the Personnel Committee
   



Employee:
/s/ Kent A. Steinwert
 
Date:  July 30, 2019
     
 
Kent A. Steinwert
   





- 20 -

--------------------------------------------------------------------------------